Exhibit 10.3

 

PERFORMANCE SHARE GRANT NOTICE
UNDER THE
FRONTDOOR, INC.
2018 OMNIBUS INCENTIVE PLAN

frontdoor, inc., a Delaware corporation (the “Company”), pursuant to its 2018
Omnibus Incentive Plan (the “Plan”), hereby grants to the Associate set forth
below the number of Performance Shares set forth below.  The Performance Shares
are subject to all of the terms and conditions as set forth in this grant
notice, in the Performance Share Terms and Conditions (attached hereto) (the
“Performance Share T&Cs”), and in the Plan, all of which are incorporated herein
in their entirety.  Capitalized terms not otherwise defined herein or in the
Performance Share T&Cs shall have the meaning set forth in the Plan.

Associate:###PARTICIPANT_NAME###

Grant Date:  ###GRANT_DATE###

Number of

Performance Shares:  ###TOTAL_AWARDS###

Vesting:Provided that the Associate has not undergone a Termination of
employment, the Performance Shares will vest as follows:

(a)Upon certification by the Administrator of the achievement of the applicable
Performance Goal in respect of an applicable Performance Milestone (a
“Determination Date”), a number of Performance Shares will vest in an amount
equal to the product of (x) the total number of Performance Shares granted
hereunder multiplied by (y) the applicable Vesting Percentage relating to such
Performance Milestone, determined as follows:

﻿

Performance Milestone

Performance Goal

Vesting Percentage Upon Achievement of Performance Milestone

Weighted Average Market Capitalization (“WAMC”)

[  ]

[  ]

Revenue

[  ]

[  ]

﻿

(b)For purposes of calculating WAMC, the Company’s WAMC for any fiscal quarter
shall be equal to the average of the products of (x) the closing price per Share
on each trading date in such fiscal quarter as reported on the Applicable
Exchange multiplied by (y) the number of Shares outstanding on each such trading
date in such fiscal quarter. 





--------------------------------------------------------------------------------

 

2

(c)For purposes of calculating Revenue, the Company’s Revenue shall be equal to
the Company’s revenue, as reported in (or otherwise calculated in a manner
consistent with) the Company’s Form 10-Ks and Form 10-Qs as filed with the U.S.
Securities and Exchange Commission, with respect to each fiscal quarter during
the Performance Period.

(d)Performance Milestones will be measured quarterly over a performance period
commencing [  ] and ending [  ] (the “Performance Cycle”), with the Revenue
Performance Milestone deemed satisfied if the aggregate Revenue over a period of
four (4) consecutive fiscal quarters is sufficient to satisfy the Revenue
Performance Goal and the WAMC Performance Milestone deemed satisfied if the the
WAMC in each of four (4) consecutive fiscal quarters is sufficient to satisfy
the WAMC Performance Goal; provided,  however, that in the event that the
Company’s achievement of the WAMC Performance Milestone in a fiscal quarter is
insufficient to satisfy the WAMC Performance Goal, the WAMC Performance Goal for
such fiscal quarter shall be deemed satisfied if the average of the Company’s
WAMC in such fiscal quarter and the immediately following fiscal quarter is
sufficient to satisfy the WAMC Performance Goal. 

(e)If as of the Determination Date immediately following the end of the
Performance Cycle (the “Final Determination Date”), the Revenue Performance Goal
has not been achieved, a number of Performance Shares will vest as follows:

(i)if the aggregate Revenue for the preceding four (4) fiscal quarters is equal
to [  ], then a number of Performance Shares will vest in an amount equal to the
product of (x) the total number of Performance Shares granted multiplied by (y)
one-quarter of the Vesting Percentage relating to the Revenue Performance
Milestone; and

(ii)if the aggregate Revenue for the preceding four (4) fiscal quarters is equal
to [  ], then a number of Performance Shares will vest in an amount equal to the
product of (x) the total number of Performance Shares granted multiplied by (y)
one-half of the Vesting Percentage relating to the Revenue Performance
Milestone.

To the extent that the aggregate Revenue for the preceding four (4) fiscal
quarters falls between any the levels set forth in (i) and (ii) above, or (ii)
and full achievement of the Revenue Performance Goal, linear interpolation shall
apply.





--------------------------------------------------------------------------------

 

3

(f)If as of the Final Determination Date, the WAMC Performance Goal has not been
achieved, a number of Performance Shares will vest as follows:

(i)if the average WAMC for the preceding four (4) fiscal quarters is equal to
[  ], then a number of Performance Shares will vest in an amount equal to the
product of (x) the total number of Performance Shares granted multiplied by (y)
one-quarter of the Vesting Percentage relating to the WAMC Performance
Milestone;

(ii)if the average WAMC for the preceding four (4) fiscal quarters is equal to
[  ], then a number of Performance Shares will vest in an amount equal to the
product of (x) the total number of Performance Shares granted multiplied by (y)
one-half of the Vesting Percentage relating to the WAMC Performance Milestone;
and

(iii) if the average WAMC for the preceding four (4) fiscal quarters is equal to
[  ], then a number of Performance Shares will vest in an amount equal to the
product of (x) the total number of Performance Shares granted multiplied by (y)
the Vesting Percentage relating to the WAMC Performance Milestone

To the extent that the average WAMC for the preceding four (4) fiscal quarters
falls between any the levels set forth in (i)-(iii) above, linear interpolation
shall apply.

(g)Notwithstanding the foregoing:

(i)in the event of the Associate’s Termination of employment prior to the end of
the Performance Cycle (other than for Cause, due to death or Disability, or as a
result of a voluntary Termination of employment by the Associate for any reason
other than Good Reason), any unvested Performance Shares shall remain eligible
to vest until the earlier of (x) the Final Determination Date and (y) the
Determination Date in respect of the end of the second fiscal quarter following
the fiscal quarter in which such Termination of employment occurs;

(ii) in the event of the Associate’s Termination of employment prior to the end
of the Performance Cycle as a result of the Associate’s death or Disability, any
unvested Performance Shares shall remain eligible to vest until the Final
Determination Date; and





--------------------------------------------------------------------------------

 

4

(iii) in the event of a Change in Control prior to the end of the Performance
Cycle, any Performance Milestone that has not been met as of such Change in
Control shall be deemed to have met and any unvested Performance Shares shall
vest immediately prior to such Change in Control.

   

***





--------------------------------------------------------------------------------

 

5



FRONTDOOR, INC.

By: /s/ Jeffrey A Fiarman       
Name: Jeffrey A. Fiarman
Title:  SVP, General Counsel & Secretary

﻿

 

--------------------------------------------------------------------------------

 

6

THE UNDERSIGNED ASSOCIATE ACKNOWLEDGES RECEIPT OF THIS PERFORMANCE SHARE GRANT
NOTICE, THE TERMS AND CONDITIONS AND THE PLAN, AND, AS AN EXPRESS CONDITION TO
THE GRANT OF PERFORMANCE SHARES HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF
THIS PERFORMANCE SHARE GRANT NOTICE, THE TERMS AND CONDITIONS AND THE PLAN.  1

﻿

Associate

﻿

________________________________

###PARTICIPANT_NAME###

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

__________________________

1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Associate’s signature hereto.



--------------------------------------------------------------------------------

 

7



TERMS AND CONDITIONS
OF
PERFORMANCE SHARES
UNDER THE
FRONTDOOR, INC.
2018 OMNIBUS INCENTIVE PLAN

Pursuant to the Performance Share Grant Notice (the “Grant Notice”) delivered to
the Associate (as defined in the Grant Notice), and subject to the terms of
these Performance Share Terms and Conditions (this “Terms and Conditions”) and
the frontdoor, inc. 2018 Omnibus Incentive Plan (the “Plan”), frontdoor, inc., a
Delaware corporation (the “Company”), and the Associate agree as
follows.  Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.

1. Grant of Performance Shares.  Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Associate the number of
Performance Shares provided in the Grant Notice.  The Company may make one or
more additional grants of Performance Shares to the Associate under this Terms
and Conditions by providing the Associate with a new Grant Notice, which may
also include any terms and conditions differing from this Terms and Conditions
to the extent provided therein.  The Company reserves all rights with respect to
the granting of additional Performance Shares and makes no implied promise to
grant additional Performance Shares.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
Performance Shares shall vest as provided in the Grant Notice. 

3. Settlement of Performance Shares.  Subject to Section 8 hereof, promptly
following the date on which any Performance Shares becomes vested, and in any
event no later than March 15th of the calendar year following the calendar year
in which such vesting occurs (the “Settlement Date”), the Company shall issue to
the Associate or the Associate’s beneficiary, without charge, one (1) share of
Common Stock for each such vested Performance Share; provided, however, that the
Administrator may, in its sole discretion, elect to (A) pay cash or part cash
and part Shares in lieu of issuing only Shares; or (B) defer the issuance of
Shares (or cash or part cash and Shares, as the case may be) beyond the
Settlement Date if such extension would not cause adverse tax consequences under
Section 409A of the Code.  If a cash payment is made in lieu of issuing
Settlement Shares in respect of such Performance Shares, the amount of such
payment shall be equal to the Fair Market Value per share of the Company Common
Stock as of the applicable vesting date (or applicable date of settlement if
clause (B) above is applicable).

4. Treatment of Performance Shares Upon Termination.  Unless otherwise (x)
determined by the Administrator or (y) set forth in the Grant Notice, upon
termination of the Associate’s employment with the Company and its Subsidiaries
for any reason (a “Termination”):

(a) all vesting with respect to the Performance Shares shall cease (after taking
into account any vesting of Performance Shares as set forth in the Grant
Notice); and



--------------------------------------------------------------------------------

 

8

(b) the unvested Performance Shares shall be forfeited to the Company by the
Associate as of the date of such Termination for no consideration.

5. Certain Definitions. 

(a) Unless otherwise (x) determined by the Administrator or (y) set forth in the
Grant Notice, no cancellation, acceleration of vesting or other payment shall
occur with respect to any Performance Share in connection with a Change in
Control, if the Administrator reasonably determines prior to the Change in
Control that the Associate shall receive an “Alternative Award” meeting the
requirements of the Plan; provided, however, that if within two years following
a Change in Control, the Associate’s employment is involuntarily (other than for
Cause) terminated or the Associate resigns with Good Reason (as defined below),
at a time when any portion of the Alternative Award is unvested, the unvested
portion of such Alternative Award shall immediately vest in full and such
Associate shall be provided with either cash or marketable stock equal to the
fair market value of the stock subject to the Alternative Award on the date of
termination.

(b) For purposes hereof, “Good Reason” means, without the Associate’s written
consent, the occurrence of any of the following events:

(i) The reduction in any material respect in the Associate’s position(s),
authorities or responsibilities that the Associate had with the Company
immediately prior to the time of the Change in Control;

(ii) A material reduction in the Associate’s annual rate of base salary, annual
target cash bonus opportunity or annual target long-term incentive opportunity,
each in effect as of immediately prior to the date of the Change in Control; or

(iii) A material change in the location of the Associate’s location of work
which will be at least more than 50 miles from the Associate’s place at work at
the Company immediately prior to the date of the Change in Control.

If the Associate determines that Good Reason exists, the Associate must notify
the Company in writing, within ninety (90) days following the initial existence
of such grounds that the Associate determines constitutes Good Reason, or else
such event shall not constitute Good Reason under the terms of the Associate’s
employment.  If the Company remedies such event within thirty (30) days
following receipt of such notice, the Associate may not terminate employment for
Good Reason as a result of such event (the “Cure Period”).  In the event the
Company does not timely remedy such event, the Associate must terminate his
employment ninety (90) days following the end of the Cure Period.

6. Dividend Equivalents.  If the Company pays any cash dividend or similar cash
distribution on the Company Common Stock, the Company shall credit to the
Associate’s account with additional Performance Shares in an amount equal to (A)
the product of (x) the number of the Associate’s Performance Shares as of the
record date for such distribution times (y) the per share amount of such
dividend or similar cash distribution on Company Common Stock, divided by (B)
the Fair Market Value on the date such additional Performance Shares are so
credited, rounded down to the nearest whole number of shares.  If the Company
makes any



--------------------------------------------------------------------------------

 

9

dividend or other distribution on the Company Common Stock in the form of
Company Common Stock or other securities, the Company will credit the
Associate’s account with that number of additional shares of Company Common
Stock or other securities that would have been distributed with respect to that
number of shares of Company Common Stock underlying the Associate’s Performance
Shares as of the record date thereof.  Any cash amounts or shares of Company
Common Stock or other securities credited to the Associate’s account shall be
paid to the Associate on the Settlement Date.

7. Restriction on Transfer; Non-Transferability of Performance Shares.  The
Performance Shares are not assignable or transferable, in whole or in part, and
they may not, directly or indirectly, be offered, transferred, sold, pledged,
assigned, alienated, hypothecated or otherwise disposed of or encumbered
(including, but not limited to, by gift, operation of law or otherwise).  Except
as otherwise provided herein, no assignment or transfer of the Performance
Shares, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such attempted
assignment or transfer the Performance Shares shall terminate and become of no
further effect. 

8. Tax Withholding.  Any applicable tax withholding requirements in connection
with the Performance Shares shall be satisfied in accordance with Section 15.11
of the Plan.

9. Restrictive Covenant Agreement.  The Associate acknowledges and agrees that
as a condition of receipt of the grant of the Performance Shares, unless already
a party thereto, the Associate shall execute and deliver to the Company a
Noncompetition, Assignment of Work Product and Confidentiality Agreement (the
“Restrictive Covenant Agreement”), in the form attached hereto as Exhibit A, the
provisions of which are hereby incorporated by reference.  The Associate
acknowledges that the Associate has read and understands such covenants,
including, specifically, the scope and duration thereof, and acknowledges and
agrees that the terms of such Restrictive Covenant Agreement are in
consideration for the Associate’s receipt of the grant of the Performance Shares
under the Grant Notice, the Associate’s receipt of other benefits provided in
Grant Notice, the Terms and Conditions, the Plan and elsewhere, and the
Associate’s access to Confidential Information (as defined in the Restrictive
Covenant Agreement).  The Restrictive Covenant Agreement is in addition to and
does not supersede any other agreements between the Associate and the Company
Group prohibiting competition with the Company Group.  No provisions in the Plan
shall narrow the restrictions of, or terminate, the Restrictive Covenant
Agreement and in the event of any inconsistency between the Restrictive Covenant
Agreement and the Plan, the Restrictive Covenant Agreement shall
govern.  Nothing in the Restrictive Covenant Agreement shall be construed to
restrict the right of an attorney to practice law to the extent protected by
statute, common law or applicable rules of professional conduct.

10. Miscellaneous.

(a) Incorporation of Forfeiture Provisions.  The Associate acknowledges and
agrees that, pursuant to the Plan, he or she shall be subject to the Company’s
Clawback Policy and any generally applicable disgorgement or forfeiture
provisions set forth in Article XIII of the



--------------------------------------------------------------------------------

 

10

Plan as of the date of the Grant Notice or as required by applicable law after
the date of the Grant Notice.

(b) Dispute Resolution.  Any dispute or controversy between the Associate and
the Company, whether arising out of or relating to these Terms and Conditions,
the breach of these Terms and Conditions, or otherwise, shall be resolved in
accordance with the frontdoor We Listen Dispute Resolution Plan then in
effect.  Notwithstanding the foregoing, the Associate agrees that the Company
may seek a temporary restraining order and/or preliminary injunction in any
court of competent jurisdiction, without the posting of a bond, in order to
preserve the status quo or to enforce the restrictive covenants contained on the
Restrictive Covenant Agreement.

(c) Authorization to Share Personal Data.  The Associate authorizes any
Affiliate of the Company that employs the Associate or that otherwise has or
lawfully obtains personal data relating to the Associate to divulge or transfer
such personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent appropriate in connection with these Terms
and Conditions or the administration of the Plan.

(d) No Rights as Stockholder; No Voting Rights.  The Associate shall have no
rights as a stockholder of the Company with respect to any Performance Shares or
Shares covered by the Performance Shares until the delivery of the Shares.

(e) No Right to Continued Employment.  Nothing in these Terms and Conditions
shall be deemed to confer on the Associate any right to continue in the employ
of the Company or any Subsidiary, or to interfere with or limit in any way the
right of the Company or any Subsidiary to terminate such employment at any time.

(f) Binding Effect; Benefits.  These Terms and Conditions shall be binding upon
and inure to the benefit of the parties to these Terms and Conditions and their
respective successors and assigns.  Nothing in these Terms and Conditions,
express or implied, is intended or shall be construed to give any person other
than the parties to these Terms and Conditions or their respective successors or
assigns any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained herein.

(g) Waiver; Amendment.

(i) Waiver.  Any party hereto or beneficiary hereof may by written notice to the
other parties (A) waive compliance with any of the conditions or covenants of
the other parties contained in these Terms and Conditions and (B) waive or
modify performance of any of the obligations of the other parties under these
Terms and Condition and the Company may by written notice to the other parties
extend the time for the performance of any of the obligations or other actions
of the other parties under these Terms and Conditions.  Except as provided in
the preceding sentence, no action taken pursuant to these Terms and Conditions,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of these Terms and Conditions shall not



--------------------------------------------------------------------------------

 

11

operate or be construed as a waiver of any preceding or succeeding breach and no
failure by a party or beneficiary to exercise any right or privilege hereunder
shall be deemed a waiver of such party’s or beneficiary’s rights or privileges
hereunder or shall be deemed a waiver of such party’s or beneficiary’s rights to
exercise the same at any subsequent time or times hereunder.

(ii) Amendment.  These Terms and Conditions may not be amended, modified or
supplemented orally, but only by a written instrument executed by the Associate
and the Company.

(h) Assignability.  Neither these Terms and Conditions nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Associate without the prior written consent of
the other party.

(i) Applicable Law and Forum.  These Terms and Conditions shall be governed by
and construed in accordance with the law of the State of Delaware regardless of
the application of rules of conflict of law that would apply the laws of any
other jurisdiction.  Subject to the dispute resolution provision contained
herein, any judicial action to enforce, interpret or challenge these Terms and
Conditions shall be brought in the federal or state courts located in the State
of Delaware, which shall be the exclusive forum for resolving such
disputes.  Both parties irrevocably consent to the personal jurisdiction of such
courts for purposes of any such action.

(j) Waiver of Jury Trial.  Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of these Terms and Conditions or
any transaction contemplated hereby.  Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this section.

(k) Section and Other Headings, etc.  The section and other headings contained
in these Terms and Conditions are for reference purposes only and shall not
affect the meaning or interpretation of these Terms and Conditions.

(l) Counterparts.  These Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument. To the extent that the
Company has established, either itself or through a third-party plan
administrator, the ability to accept these Terms and Conditions electronically,
such acceptance shall constitute the Associate’s signature hereto.

(m) Plan.   The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Terms and Conditions, the Plan
shall govern and control.



--------------------------------------------------------------------------------